UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):October 23, 2007 CITIZENS FINANCIAL CORPORATION (Exact Name of Registrant as Specified in Charter) Kentucky 0-20148 61-1187135 (State of or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 12910 SHELBYVILLE ROAD LOUISVILLE, KENTUCKY40243 (Address of Principal Executive Offices / Zip Code) (502) 244-2420 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act. ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act. ¨ Pre-commencement communications pursuant to Rule 14d—2(b) under the Exchange Act. ¨ Pre-commencement communications pursuant to Rule 13e—4(c) under the Exchange Act. Item 3.01 Notice of Delisting On October 23, 2007, the officers of Citizens Financial Corporation (“Citizens”) authorized the provision of advance notice to Nasdaq, pursuant to Rule 12d-2(c)(2)(ii), of Citizens’ intent to file a Form 25 to initiate the voluntary delisting of Citizens’ common stock from the Nasdaq Capital Markets exchange. Item 9.01 Exhibits 99.1 Press Release dated October 23, 2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CITIZENS FINANCIAL CORPORATION (Registrant) Dated:October 23, 2007 By: /s/ John D. Cornett John D. Cornett Executive Vice President and Chief Operating Officer 3
